U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

 

The Silvio J. Mollo Bui
One Saint Andrew's Ph
New York, New York |

 

 
 
 
 

USDC SDNY
1 DOC: MENT
j) ELECTRONICALLY FILED

January 28, 2020 ~~
ast ON BOC.

|| parE FLED AN ZB WO)

BY ECF

 

The Honorable George B. Daniels a
United States District Judge °

 

 

Southern District of New York - SO ORDERED: : -

Daniel Patrick Moynihan U.S. Courthouse : ee

500 Pearl Street oS nag oD B Dorwds

New York, New York 10007 , Cepregaf Daniels, USD]
Re: United States v. Librado Ibanez Felix ~ Dated: til a Bases

19 Cr. 489 (GBD)
Dear Judge Daniels:

The parties jointly respectfully request that a plea be scheduled in the above-captioned
matter for January 30, 2020 at 10 am. The Government further requests that the time between
today and January 30, 2020 be excluded pursuant to the provisions of the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), to allow the defense time to review discovery and for the parties to engage
in discussions regarding a potential pretrial resolution of this matter. The Government respectfully
submits that the proposed exclusion would be in the interest of justice. The Government
understands that defense counsel consents to this request.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for
the Southern District of New York

ao y boy
By: oh. 7. LA nen
Elinor L. Tarlow

Assistant United States Attorney
(212) 637-1036

cc: Mark Gombiner, Esq. (via ECF)

 

 

 
